856 F.2d 201
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Edmundo R. RIVAS-NUNEZ, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3220.
United States Court of Appeals, Federal Circuit.
Aug. 10, 1988.

Before MARKEY, Chief Judge, and EDWARD S. SMITH and NIES, Circuit Judges.
PER CURIAM.


1
Edmundo R. Rivas-Nunez petitions this court from the decision of the Merit Systems Protection Board (board), docket No. NY07528810070, dismissing his appeal for failure to prosecute.  We have considered the record and all of the submissions and, on the basis of the opinion of the administrative judge, dated February 19, 1988, the board's decision is affirmed.